United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4204
                                    ___________

United States of America,                 *
                                          *
            Plaintiff - Appellee,         *   Appeal from the United States
                                          *   District Court for the
      v.                                  *   Western District of Arkansas
                                          *
40 Acres of Land, More or Less,           *        [UNPUBLISHED]
Located in Boone County, Arkansas,        *
with all Appurtenances and                *
Improvements Therein; $43,000.00, in      *
United States Currency; Proceeds of       *
Brokerage Account #013507;                *
$9,900.00, Cashier's Check; $9,800.00,    *
Cashier's Check; $9,800.00, Cashier's     *
Check; $9,600.00, Cashier's Check;        *
$9,500.00, Cashier's Check; $9,000.00,    *
Cashier's Check; D6C Bulldozer, Serial    *
No. 10K11341, with angle blade; 1990      *
Cheetah Boat, Serial No.                  *
BFX0929499D, with attached                *
Mercruiser Motor, Mercruiser Outdrive;    *
1990 Boat Trailer, Serial No.             *
1L8T1202XK1D68899; Assorted               *
Computer Equipment; Chevrolet Pickup,     *
1994, VIN 2GBEK19K9R1149281;              *
527 Belarus Tractor, Serial No. 260657,   *
with Bush Hog 2840 QT Loader, Serial      *
No. 12-00890; 1995 Polaris ATV, Serial    *
No. 2581569;                              *
                                          *
            Defendants,                   *
                                       *
James Dale Barnes,                     *
                                       *
            Claimant - Appellant.      *
                                  ___________

                               Submitted: June 12, 2000

                                     Filed: July 3, 2000
                                      ___________

Before WOLLMAN, Chief Judge, McMILLIAN, and BYE, Circuit Judges.
                             ___________

PER CURIAM.

      The district court1 granted summary judgment and entered a forfeiture decree
against several pieces of real and personal property owned by claimant James Dale
Barnes. On appeal, Barnes challenges both the district court’s adverse grant of
summary judgment and the court’s denial of post-judgment relief.

       The government determined that Barnes had purchased the properties with funds
from a Medicare fraud scheme perpetrated in Missouri. The government brought a civil
forfeiture proceeding and moved for summary judgment. Barnes, the sole answering
claimant, failed to oppose the motion within the time allotted by local rule in the
Western District of Arkansas.2 Three days after the district court entered the decree,
Barnes’s attorney moved to set aside the summary judgment. He claimed that the 14-


       1
      The Honorable H. Franklin Waters, Senior United States District Judge for the
Western District of Arkansas.
       2
        By local rule, Barnes had 11 days to respond, plus three additional days because
the government’s motion papers were served by mail. See W.D. Ark. R. 7.2(b); Fed.
R. Civ. P. 6(e) (allotting parties three additional days of response time for mail service).

                                            -2-
day response period provided inadequate time to communicate with Barnes, who was
then incarcerated. The district court properly considered Barnes’s request as a Rule
60(b)(1) motion to set aside the judgment on grounds of excusable neglect. See Fed.
R. Civ. P. 60(b)(1). Finding an absence of excusable neglect, the court denied Barnes’s
request for post-judgment relief.

        We review for abuse of discretion a district court’s order denying post-judgment
relief under Rule 60(b)(1). See Richards v. Aramark Services, Inc., 108 F.3d 925, 927
(8th Cir. 1997). “Abuse of discretion will be found only when the trial court’s decision
is based on an erroneous view of the law or a clearly erroneous assessment of the
evidence.” Id. (citation omitted).

       Relief under Rule 60(b)(1)’s excusable neglect provision is quite limited. “A
district court should grant a Rule 60(b) motion ‘only upon an adequate showing of
exceptional circumstances.’” United States v. Tracts 10 & 11 of Lakeview Heights,
51 F.3d 117, 120 (8th Cir. 1995) (quoting United States v. Young, 806 F.2d 805, 806
(8th Cir. 1986)). We have previously held that “counsel cannot obtain relief by
pointing to his carelessness or negligence.” Hoffman v. Celebrezze, 405 F.2d 833, 835
(8th Cir. 1969).

       In Ivy v. Kimbrough, 115 F.3d 550 (8th Cir. 1997), we rejected a plaintiff’s
assertion of excusable neglect where the plaintiff had been at his father’s deathbed and
had failed to respond to defendants’ motion for summary judgment. “The district court
denied this motion because Ivy’s attorney was served with the summary judgment
motions and inexcusably failed to respond.” Id. at 552.

      Barnes is not entitled to reversal of the district court’s Rule 60(b)(1) decision
because he could and should have requested an extension of time. The district court
went so far as to note that extensions of time are ordinarily granted when requested.


                                          -3-
Hence the district court did not abuse its discretion in denying Barnes’s motion for
post-judgment relief.3

      We affirm.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
      Because we conclude that Barnes is not entitled to relief under Rule 60(b)(1),
we need not address the district court’s summary judgment ruling.

                                        -4-